DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14-26 are objected to because of the following informalities: claim 13 is missing, causing claims 14-26 to be misnumbered; i.e. claim 14 should be read as claim 13, 15 should be read as 14, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 11, 14-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budleski (2014/0029103).

Regarding claim 1, Budleski discloses an optically absorptive structure (at least Figures 1B, 2, and 12), comprising: a base structure (Figure 2, base of 22c) having a supporting surface (top surface of the base of 22c); a cluster of macro structures (Figure 12, 130,  pyramid walls) located on the supporting surface (Figure 2) each including macro-scale surfaces at different surface orientations that are slanted with respect to the supporting surface to redirect light incident towards the supporting surface towards neighboring macro structures to cause redirected light to bounce between macro-scale surfaces of neighboring macro structures (Figure 12, surfaces of 130, pyramid walls; Figure 2 depicts reflecting light between adjacent walls), thus reducing scattering or reflection of incident light by the optically absorptive structure (at least [0045]), wherein each macro-scale surface on the macro structures is structured to be optically absorptive to further reduce scattering or reflection of incident light by the optically absorptive structure (at least [0045]).



Regarding claim 3, Budleski discloses the optically absorptive structure as in claim 2, wherein: each macro structure includes a tapered structure with a larger dimension base engaging to the supporting surface and a tapered top portion extending from the base with an increasingly reduced dimension in a direction away from the supporting surface (Figure 12).

Regarding claim 4, Budleski discloses the optically absorptive structure as in claim 3, wherein: in each macro structure, the tapered structure with a larger dimension base has a polygon shape having macro-scale surfaces on all sides that extend away from the supporting surface (Figure 12).

Regarding claim 6, Budleski discloses the optically absorptive structure as in claim 4, wherein: in each macro structure, the polygon shape includes three or more macro-scale surfaces (Figure 12).



Regarding claim 11, Budleski discloses the optically absorptive structure as in claim 10, wherein: the an optically absorptive coating includes a black paint (at least [0045]).

Regarding claim 14, Budleski discloses the optically absorptive structure as in claim 10, wherein: the an optically absorptive coating is formed by a treatment of each exposed surface of each macro structure (at least [0045]).

Regarding claim 15, Budleski discloses the optically absorptive structure as in claim 1, wherein: the macrostructures in the cluster of macro structures are identical in shape or size (at least Figure 12).

Regarding claim 16, Budleski discloses the optically absorptive structure as in claim 1, wherein: the macrostructures in the cluster of macro structures are not identical in shape or size (at least Figure 4; [0025]).

Regarding claim 17, Budleski discloses the optically absorptive structure as in claim 1, wherein: the macrostructures in the cluster of macro structures have varying 

Regarding claim 18, Budleski discloses the optically absorptive structure as in claim 1, wherein: the macrostructures in the cluster of macro structures have a dimension around below 1 mm (at least [0042] teaches the walls are no farther than 130% the depth, and the wall separation is given to be 0.001 mm to 100 mm).

Regarding claim 19, Budleski discloses the optically absorptive structure as in claim 1, wherein: the macrostructures in the cluster of macro structures have a dimension greater than 1 mm (at least [0042] teaches the walls are no farther than 130% the depth, and the wall separation is given to be 0.001 mm to 100 mm).

Regarding claim 20, Budleski discloses an optically absorptive structure (at least Figures 1B, 2, and 12), comprising: a base structure (Figure 2, base of 22c) having a supporting surface (top surface of the base of 22c); a cluster of macro structures located on the supporting surface (Figure 12, 130, pyramid walls) each including a base taper section engaged to the supporting surface (bottom portion of 130, pyramid walls) and a top taper section engaged to the base taper section (top portion of 130, pyramid walls), the base and top taper sections structured to have an increasingly reduced dimension in a direction away from the supporting surface and having slanted side surfaces to redirect incident light to neighboring macro structures (Figure 12; surfaces of 130, pyramid walls; Figure 2 depicts reflecting light between adjacent walls), wherein 

Regarding claim 21, Budleski discloses the optically absorptive structure as in claim 20, wherein: the cluster of macro structures is structured so that neighboring macro structures are arranged in contact with one another without leaving a gap therebetween to maximize absorption and redirection of incident light by the macro-scale surfaces of the cluster of macro structures (Figure 12).

Regarding claim 22, Budleski discloses the optically absorptive structure as in claim 20, wherein: each macro structure is coated with an optically absorptive coating (at least [0045]).

Regarding claim 24, Budleski discloses the optically absorptive structure as in claim 20, wherein: the macrostructures in the cluster of macro structures are identical in shape or size (at least Figure 12).

Regarding claim 25, Budleski discloses the optically absorptive structure as in claim 20, wherein: the macrostructures in the cluster of macro structures are not identical in shape or size (at least Figure 4; [0025]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Budleski (2014/0029103) in view of Yamamoto et al. (2007/0195417).

Regarding claim 5, Budleski discloses the optically absorptive structure as in claim 4, but fails to teach wherein: in each macro structure, the polygon shape includes a hexagon. Budleski and Yamamoto are related because both teach an optically absorptive structure.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Budleski to incorporate the teachings of Yamamoto and provide wherein: in each macro structure, the polygon shape includes a hexagon. Doing so would allow for more reduction of unwanted light by providing additional surfaces for absorbing light.

Regarding claim 7, Budleski discloses the optically absorptive structure as in claim 1, but fails to teach wherein: each macro structure includes: a first section including a bottom tapered structure with a larger dimension base engaging to the supporting surface and a tapered top portion extending from the base with an increasingly reduced dimension in a direction away from the supporting surface, wherein the first section has a polygon shape having macro-scale surfaces on all sides that extend away from the supporting surface; and a second section engaged to the top of the first section and shaped in a conical shape which is tapered with an increasingly reduced dimension away from the supporting surface with side macro-scale surfaces forming a contiguous conical surface of the conical shape. Budleski and Yamamoto are related because both teach an optically absorptive structure.
Yamamoto discloses an optically absorptive structure wherein: each macro structure includes: a first section including a bottom tapered structure with a larger dimension base engaging to the supporting surface (Figure 4, bottom section of 105, light absorbing member) and a tapered top portion extending from the base with an 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Budleski to incorporate the teachings of Yamamoto and provide wherein: each macro structure includes: a first section including a bottom tapered structure with a larger dimension base engaging to the supporting surface and a tapered top portion extending from the base with an increasingly reduced dimension in a direction away from the supporting surface, wherein the first section has a polygon shape having macro-scale surfaces on all sides that extend away from the supporting surface; and a second section engaged to the top of the first section and shaped in a conical shape which is tapered with an increasingly reduced dimension away from the supporting surface with side macro-scale surfaces forming a contiguous conical surface of the conical shape. Doing so would allow for more reduction of unwanted light by providing additional surfaces for absorbing light.


Yamamoto discloses an optically absorptive structure wherein: each macro structure includes a bottom tapered structure with a larger dimension base engaging to the supporting surface (Figures 2 and 4, bottom portion of 105, light absorbing member) and a tapered top portion extending from the base in a conical shape which is tapered with an increasingly reduced dimension away from the supporting surface with side macro-scale surfaces forming a contiguous conical surface of the conical shape (Figures 2 and 4, top portion of 105, light absorbing member).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Budleski to incorporate the teachings of Yamamoto and provide wherein: each macro structure includes a bottom tapered structure with a larger dimension base engaging to the supporting surface and a tapered top portion extending from the base in a conical shape which is tapered with an increasingly reduced dimension away from the supporting surface with side macro-scale surfaces forming a contiguous conical surface of the conical shape. Doing so would allow for more reduction of unwanted light by providing additional surfaces for absorbing light.

Regarding claim 9, the modified Budleski discloses the optically absorptive structure as in claim 8, wherein: neighboring macro structures are arranged in contact with one another without leaving a gap therebetween to maximize absorption and redirection of incident light by the macro-scale surfaces of the cluster of macro structures (at least Figure 12).

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Budleski (2014/0029103) in view of Magdassi et al. (2017/0066932).

Regarding claim 12, Budleski discloses the optically absorptive structure as in claim 10, but fails to teach wherein: the an optically absorptive coating includes a carbon nanotube coating. Budleski and Magdassi are related because both teach an optically absorptive coating.
Magdassi discloses an optically absorptive structure wherein: the an optically absorptive coating includes a carbon nanotube coating (at least [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Budleski to incorporate the teachings of Magdassi and provide wherein: the an optically absorptive coating includes a carbon nanotube coating. Doing so would allow for improved electrical and mechanical properties while provided a super black coating.

Regarding claim 23, Budleski discloses the optically absorptive structure as in claim 22, but fails to teach wherein: the an optically absorptive coating includes a carbon nanotube coating. Budleski and Magdassi are related because both teach an optically absorptive coating.
Magdassi discloses an optically absorptive structure wherein: the an optically absorptive coating includes a carbon nanotube coating (at least [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Budleski to incorporate the teachings of Magdassi and provide wherein: the an optically absorptive coating includes a carbon nanotube coating. Doing so would allow for improved electrical and mechanical properties while provided a super black coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872